            Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 ROSEMARIE WEIGAND,
                                                            CIVIL COMPLAINT
              Plaintiff,

 v.                                                      CASE NO. 1:19-cv-00658

 TEXAN CREDIT CORPORATION,
                                                       DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes ROSEMARIE WEIGAND (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of TEXAN CREDIT

CORPORATION (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1367, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
               Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 2 of 8




       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                                  PARTIES

       4. Plaintiff is a natural person over 18 years-of-age residing in Austin, Texas, which is located

within the Western District of Texas.

       5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

       6. Defendant provides “personal loan services in Texas.”1 Defendant is a corporation

organized under the laws of the State of Texas. Defendant’s registered agent is Stacy Pledger,

located at 357 Jacob Street, Timpson, Texas.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                       FACTS SUPPORTING CAUSES OF ACTION

       9. Several months ago, Plaintiff obtained a loan from Defendant to finance the purchase of

personal goods and/or services.

       10. Due to financial hardship, Plaintiff fell behind on her scheduled payments to Defendant,

thus incurring debt (“subject debt”).

       11. Around June of 2019, Plaintiff began receiving calls to her cellular phone, (512) XXX-

6256, from Defendant seeking to collect on the subject debt.




1
    http://texancredit.com/about-us/

                                                     2
            Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 3 of 8




    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -6256. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

    13. Defendant has used several numbers when placing collection calls to Plaintiff’s cellular

phone, including but not limited to: (512) 428-9120, (512) 428-9122, (512) 428-9121, and (512)

428-9123.

    14. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    15. During answered calls, Plaintiff has been subjected to a noticeable pause, causing Plaintiff

to say “hello” several times, before being connected to a live representative.

    16. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that

Defendant was attempting to collect upon the subject debt.

    17. Plaintiff notified Defendant that she was unable to make payment and demanded that it

stop contacting her.

    18. Moreover, Plaintiff informed Defendant that she had retained an attorney to file for

bankruptcy, and provided Defendant with her bankruptcy counsel’s information.

    19. Despite Plaintiff’s efforts, Defendant continued to regularly call her cellular phone.

    20. Plaintiff has received not less than 15 phone calls from Defendant since asking it to stop

calling.

    21. Even after Plaintiff demanded that Defendant cease calling her, Defendant continued to

employ other aggressive collection tactics, such as contacting Plaintiff’s references and family

members, calling Plaintiff’s home phone, and personally appearing at Plaintiff’s residence to

collect upon the subject debt.



                                                    3
          Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 4 of 8




   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on her cellular phone, and

diminished space for data storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   27. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone.   The noticeable pause that Plaintiff experienced upon answering

Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before she was

connected with a live representative, is instructive that an ATDS was being utilized to generate the

phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts establishes the involvement of an ATDS.



                                                 4
          Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 5 of 8




   28. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting her.

   29. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, ROSEMARIE WEIGAND, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   33. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).




                                                5
           Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 6 of 8




   34. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   35. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   36. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

15 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   37. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome. Upon

information and belief, Defendant consciously chose to continue to harass Plaintiff because it was

aware of Plaintiff’s intent to file for bankruptcy. Consequently, it was Defendant’s goal to extract

payment from Plaintiff through its coercive tactics before Plaintiff filed her bankruptcy petition.

           b. Violations of TDCA § 392.304

   38. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”



                                                 6
           Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 7 of 8




   39. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

Moreover, any reasonable fact finder will conclude that Defendant acted with the intent to harass

and/or abuse Plaintiff by repeatedly contacting Plaintiff’s references and family members, and

when it sent representatives to collect from Plaintiff at her residence even after she asked it to stop

contacting her.

   WHEREFORE, Plaintiff, ROSEMARIE WEIGAND, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: June 27, 2019                                    Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                    s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                        Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                   Counsel for Plaintiff
Admitted in the Western District of Texas               Admitted in the Western District of Texas

                                                  7
         Case 1:19-cv-00658-JRN Document 1 Filed 06/27/19 Page 8 of 8




Sulaiman Law Group, Ltd.                  Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200       2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                   Lombard, Illinois 60148
(630) 568-3056 (phone)                    (630) 581-5858 (phone)
(630) 575-8188 (fax)                      (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                  thatz@sulaimanlaw.com




                                      8
